Citation Nr: 0900242	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-40 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine (back 
disability).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection and assigned 
a rating of 10 percent.  The rating was increased to 20 
percent in a rating decision of August 2007.


FINDINGS OF FACT

The veteran's back disability is manifested by flexion to 50 
degrees before pain, extension to 30 degrees, lateral flexion 
to 30 degrees on each side with pain, and lateral rotation 30 
degrees on each side with pain with a history of fatigue, 
stiffness, and spasms, but without evidence of ankylosis, 
numbness, parenthesis, leg or foot weakness, or falls.

1
CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
service-connected back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim / claims and 
of his and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter and subsequent issuance 
of a supplemental statement of the case, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA treatment records.  The veteran was afforded 
a VA medical examination in February 2007.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's service-connected lumbosacral strain is 
evaluated under Diagnostic Code (DC) 5242.  DCs 5235 to 5243 
are based on loss of range of motion, or objective 
indicators, unless the disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine to 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine; a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, where the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The veteran's VA medical records show complaints of a back 
disability dating back to 2006.  The veteran presented in 
August 2006 with complaints of stiffness in his back.  He 
reported that he had not sought previous treatment for the 
back, though the problem had been going on for 10 to 12 
years.  An October 2006 radiologic examination showed chronic 
disc disease at L5-S1 with anterior spondylisthesis, mild 
narrowing of the L1-L2 disc space, and demineralized bones 
unusual for the veteran's age.  The veteran presented again 
in January 2007 seeking treatment for intermittent back pain.  
In December 2007, he reported that his back pain did not 
interfere with any specific activity but did become worse 
with repetition.  

The veteran attended a VA examination in February 2007.  He 
reported no history of incontinence, numbness, parenthesis, 
leg or foot weakness, or falls.  The veteran did complain of 
fatigue, stiffness, spasms, and pain that is mild and occurs 
daily.  He did not complain of weakness or radiating pain.  
The veteran reported moderate weekly flare-ups that lasted 
for hours and caused occasional loss of function.  He could 
walk a quarter of a mile normally.  Objective examination 
showed no spasms, atrophy, guarding, tenderness, or weakness, 
but did show pain with motion.  Gait was normal.  Motor 
examination was normal.  Range of motion was as follows:  
flexion to 50 degrees before pain, extension to 30 degrees, 
lateral flexion to 30 degrees on each side with pain, and 
lateral rotation 30 degrees on each side with pain.  There 
was pain on repetitive use but no additional loss of range of 
motion.  Degenerative joint disease of the lumbosacral spine 
was diagnosed.  The veteran's daily activities were impacted 
by his back disability, including moderate impact on chores 
and shopping.

The above findings do not satisfy the criteria under the 
General Formula for Diseases and Injuries of the Spine for a 
40 percent evaluation, the next highest rating available.  
Forward flexion of the thoracolumbar spine was to 50 degrees 
and there was no indication of ankylosis of the entire 
thoracolumbar spine.  Moreover, while the veteran reported 
occasional loss of function, the objective evidence does not 
demonstrate additional limitation of function (beyond the 
range of motion for 10 percent rating plus 10 more due to 
pain) from which to conclude that the veteran's disability 
picture is analogous to the 40 percent rating per 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  There was no finding that the veteran has ankylosis, 
either favorable or unfavorable, so the 100 percent 
evaluation available for unfavorable ankylosis of the entire 
spine and the 50 percent evaluation available for unfavorable 
ankylosis of the entire thoracolumbar spine are not 
applicable.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The veteran is not 
entitled to a rating for intervertebral disc syndrome, as he 
has not been assigned any such diagnosis.

The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2007).  
VA examination in February 2007 found no objective evidence 
of neurologic abnormalities.  Motor testing was normal.  He 
had no bladder or bowel problems.

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 20 percent cannot be granted.


ORDER

The appeal for an initial evaluation in excess of 20 percent 
for a back disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


